Blandford, Justice.
The only question presented by this record is this: Can the superior court, in its exercise of chancery power, grant a divorce, under the constitution and laws of this State ? In this case, the application for divorce was, as provided by the code, by petition, and the extraordinary remedy for injunction was prayed for and granted.
The constitution provides that the superior courts shall have exclusive jurisdiction in divorce cases, and also in equity cases. Art. 6, sec. 4, par. 1, constitution, code, §5139. And by sec. 15, par. 1, code, §5165, it is declared that no total divorce shall be granted except on the concurrent verdicts of two juries rendered at different terms of the court. The power exercised in this case was that of equity so far as related to the equitable relief sought, and that of a court of law as related to the other matters in the case; but all the power exercised was by the superior court, to which court the constitution had committed the jurisdiction in divorce case's. And the superior court may, in divorce cases, exercise all of its powers, whether they be that of a court of law or a court of equity, necessary to maintain and carry out its jurisdiction over this subject-matter so as to render the same effectual. These seem to have been the views of the court below, and its judgment is affirmed.